
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



FIRST AMENDMENT TO CREDIT AGREEMENT
AND REAFFIRMATION OF SUBSIDIARY GUARANTY


        This FIRST AMENDMENT TO CREDIT AGREEMENT AND REAFIRMATION OF SUBSIDIARY
GUARANTY, dated as of December 9, 2003, (the "First Amendment"), entered into by
and among QUIXOTE CORPORATION, a Delaware corporation (the "Borrower"), each of
the LENDER INSTITUTIONS named as Lender on the signature pages hereof,
(individually each a "Lender" and collectively the "Lenders"), those SIGNIFICANT
DOMESTIC INCORPORATED SUBSIDIARIES, as Subsidiary Guarantors named on the
signature pages hereof (each being referred to herein as a "Guarantor" and
collectively referred to herein as the "Guarantors"), and THE NORTHERN TRUST
COMPANY, as Administrative Agent for itself and the other Lenders, (in such
capacity, together with its successors in such capacity, the "Agent") whose
address is 50 South LaSalle Street, Chicago, Illinois 60605.

R E C I T A L S:

        A.    The Borrower and the Lenders entered into that certain Credit
Agreement, dated as of May 16, 2003, (the "Credit Agreement"), pursuant to which
Credit Agreement the Lenders have made, (i) Revolving Loans to the Borrower
evidenced by certain Revolving Notes, dated as of May 16, 2003, in the maximum
aggregate principal amount of Fifty Million Dollars and 00/100 ($50,000,000),
executed by the Borrower and made payable pro rata to the order of the Lenders
(the "Revolving Notes") and (ii) Term Loans to the Borrower evidenced by certain
Term Notes, dated as of May 16, 2003, in the aggregate principal amount of
Twenty Million Dollars and 00/100 ($20,000,000), executed by the Borrower and
made payable pro rata to the order of the Lenders (the "Term Notes").

        B.    In connection with the Credit Agreement, the Guarantors executed
and delivered to the Agent, as a condition to the Credit Agreement, that certain
Subsidiary Guaranty, dated as of May 16, 2003, in favor of the Administrative
Agent for the ratable benefit of the Lenders (the "Subsidiary Guaranty").

        C.    The Borrower has informed the Agent and Lenders that it intends to
make the Peek Acquisition (as defined herein).

        D.    At the present time the Borrower requests the consent of the Agent
and Lenders to Borrower's making the Peek Acquisition pursuant to the terms and
conditions hereinafter set forth, and the Agent and Lenders are agreeable to
providing that consent.

        NOW THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Borrower, the Guarantors, and the Lenders hereby agree as
follows:

A G R E E M E N T S:

        1.     RECITALS. The foregoing Recitals are hereby made a part of this
First Amendment.

        2.     DEFINITIONS. Capitalized words and phrases used herein without
definition shall have the respective meanings ascribed to such words and phrases
in the Credit Agreement.

        3.     AMENDMENTS TO THE CREDIT AGREEMENT.

        3.1   Section 1.1 of the Credit Agreement.    Section 1.1 of the Credit
Agreement is hereby amended by inserting new definitions of "Peek Acquisition"
and "Peek Purchase Agreement" to read as follows:

        "Peek Acquisition" shall mean PTC's acquisition of certain assets of
Peek Traffic, Inc. and Peek Traffic Systems, Inc. (the "Peek Sellers") for an
aggregate purchase price not to exceed $16,000,000,

1

--------------------------------------------------------------------------------


$11,000,000 of which purchase price shall be payable in cash and $5,000,000 of
such purchase price shall be payable by delivery of Borrower's common stock,
pursuant to the terms of that certain Peek Purchase Agreement.

        "Peek Purchase Agreement" shall mean the Asset Purchase Agreement, dated
December 9, 2003, between PTC and the Peek Sellers.

        "PTC" shall mean Borrower's Subsidiary, Vision Acquisition Corporation
(to be known, after the Peek Acquisition, as Peek Traffic Corporation).

        3.2    Lenders' Consent.    The Agent and Lenders hereby consent to the
Peek Acquisition on the terms set forth herein and in the Peek Purchase
Agreement and such Acquisition shall be deemed a "Permitted Acquisition" under
the Credit Agreement. The Lenders and Borrower hereby agree that, after giving
effect to and solely in connection with the Peek Acquisition, "EBITDA" shall not
be calculated, for purposes of Section 7.4 financial covenant compliance, on a
pro forma basis but on an earned basis.

        4.    REAFFIRMATION OF SUBSIDIARY GUARANTY.    Each of the Guarantors
hereby expressly (a) consents to the execution by the Borrower and the Lenders
of this First Amendment, (b) acknowledges that the "Guaranteed Obligations" (as
defined in the Subsidiary Guaranty) includes all of the obligations and
liabilities owing from the Borrower to the Agent and Lenders under and pursuant
to the Credit Agreement, as amended from time to time, including, but not
limited to, the obligations of the Borrower to the Agent and the Lenders as
evidenced by the Revolving Loan Notes, as modified, extended and/or replaced
from time to time, and the Term Loan Notes, as modified, extended and/or
replaced from time to time, (c) reaffirms, assumes and binds itself in all
respects to all of the obligations, liabilities, duties, covenants, terms and
conditions that are contained in the Subsidiary Guaranty, (d) agrees that all
such obligations and liabilities under the Subsidiary Guaranty shall continue in
full force and effect and shall not be discharged, limited, impaired or affected
in any manner whatsoever, except as expressly provided in the Subsidiary
Guaranty, and (e) represents and warrants that each of the representations and
warranties made by such Guarantor in any of the documents executed in connection
with the Loans remain true and correct as of the date hereof.

        5.    REPRESENTATIONS AND WARRANTIES.    To induce the Lenders to enter
into this First Amendment, the Borrower hereby certifies, represents and
warrants to the Lenders that:

        5.1    Organization.    The Borrower is a corporation duly organized,
existing and in good standing under the laws of the State of Delaware, with all
requisite power to conduct its business as presently conducted. The Borrower is
duly qualified to do business as a foreign entity under the laws of each
jurisdiction in which the failure to be so qualified would reasonably be
expected to have a Material Adverse Effect in all foreign jurisdictions wherein
the nature of its activities require such qualification or licensing. The
Articles of Incorporation and Bylaws, borrowing resolutions and incumbency
certificate of the Borrower have not been changed or amended since the most
recent date that certified copies thereof were delivered to the Lenders. The
exact legal name of the Borrower is as set forth in the preamble of this First
Amendment, and the Borrower currently does not conduct, nor has it during the
last five (5) years conducted, business under any other name or trade name. The
Borrower will not change its name, its organizational identification number, if
it has one, its type of organization, its jurisdiction of organization or other
legal structure other than in accordance with the Credit Agreement.

        5.2    Authorization.    The Borrower is duly authorized to execute and
deliver this First Amendment and is and will continue to be duly authorized to
borrow monies under the Credit Agreement, as amended hereby, and to perform its
obligations under the Credit Agreement, as amended hereby.

        5.3    No Conflicts.    The execution and delivery of this First
Amendment and the performance by the Borrower of its obligations under the
Credit Agreement, as amended hereby, do not and will not

2

--------------------------------------------------------------------------------


conflict with the articles of incorporation or bylaws of the Borrower or
conflict with, result in a breach of or constitute (with or without notice or
lapse of time or both) a default under any Requirement of Law or Contractual
Obligation of the Borrower, or require termination of any Contractual
Obligation, except such breach or default which individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect.

        5.4    Validity and Binding Effect.    The Credit Agreement, as amended
hereby, is a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency or other similar laws of general
application affecting the enforcement of creditors' rights or by general
principles of equity.

        5.5    Compliance with Credit Agreement.    The representation and
warranties set forth in Section 6 of the Credit Agreement, as amended hereby,
are true and correct in all material aspects with the same effect as if such
representations and warranties had been made on the date hereof, with the
exception that all references to the financial statements or filings of the
Borrower with the Securities and Exchange Commission shall mean the financial
statements or filings of the Borrower with the Securities Exchange Commission
most recently delivered to the Lenders and except for such changes as are
specifically permitted under the Credit Agreement. In addition, the Borrower has
complied with and is in compliance with all of the covenants set forth in the
Credit Agreement, as amended hereby, including, but not limited to, those set
forth in Section 7 thereof.

        5.6    No Default.    As of the date hereof, no Default or Unmatured
Default under the Credit Agreement, as amended hereby, has occurred or is
continuing.

        5.7    No Subordinated Debt Default.    As of the date hereof, no
default under the Subordinated Note or any of the documents securing the
Subordinated Note, or event or condition which, with the giving of notice or the
passage of time, or both, would constitute a default under the Subordinated Note
or any of the documents securing the Subordinated Note, has occurred or is
continuing.

        6.    (a) CONDITIONS PRECEDENT AND SUBSEQUENT.    This First Amendment
shall become effective as of the date above first written after receipt by the
Agent of the following documents:

        6.1    First Amendment.    This First Amendment executed by the
Borrower, the Guarantors, the Agent and the Lenders.

        6.2    Certificate.    A certificate of an Authorized Officer of
Borrower as to the matters set forth in Section 7.3(G) of the Credit Agreement,
which Certificate shall be in the form of Exhibit A attached hereto.

        6.3    Subsidiary Guaranty.    A Subsidiary Guaranty, in the form of
Exhibit B attached hereto, signed by PTC, as Guarantor.

        6.4    Peek Purchase Agreement.    A copy of the executed Peek Purchase
Agreement (without Schedules) certified to the Agent and Lenders by an
Authorized Officer of Borrower.

        6.5    Certificate of the Secretary.    Secretary's Certificate of PTC
in the form of Exhibit G-3 to the Credit Agreement, with such attachments as
required therein, as to the Certificate of Incorporation, Bylaws, resolutions,
incumbency and signatures of signing Authorized Officers with an attached
certificate of good standing issued by the Secretary of State of the state of
organization of PTC.

        6.6    Legal Opinion.    Legal opinion of Joan Riley, Borrower's General
Counsel, and as counsel to PTC, as the Subsidiary Guarantor, in form and
substance acceptable to the Agent.

3

--------------------------------------------------------------------------------


        (b)   CONDITIONS SUBSEQUENT, Within thirty (30) days of the date of this
First Amendment, Borrower shall deliver the following to the Agent:

        6.7    Compliance Certificate.    A Compliance Certificate, in the form
of Exhibit H attached to the Credit Agreement, duly completed and executed,
after giving effect to the Peek Acquisition, by an Authorized Officer of the
Borrower.

        7.     GENERAL.

        7.1    Governing Law; Severability.    This First Amendment shall be
construed in accordance with and governed by the laws of Illinois. Wherever
possible each provision of the Credit Agreement and this First Amendment shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Credit Agreement and this First Amendment shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of the Credit Agreement and this
First Amendment.

        7.2    Successors and Assigns.    This First Amendment shall be binding
upon the Borrower, the Guarantors, the Agent and the Lenders and their
respective successors and assigns, and shall inure to the benefit of the
Borrower, the Guarantors, the Agent and the Lenders and the successors and
assigns of the Lenders.

        7.3    Continuing Force and Effect of Loan Documents and Subsidiary
Guaranty.    Except as specifically modified or amended by the terms of this
First Amendment, all other terms and provisions of the Credit Agreement and the
other Loan Documents are incorporated by reference herein, and in all respects,
shall continue in full force and effect. The Borrower, by execution of this
First Amendment, hereby reaffirms, assumes and binds itself to all of the
obligations, duties, rights, covenants, terms and conditions that are contained
in the Credit Agreement and the other Loan Documents. Each of the Guarantors, by
execution of this First Amendment, hereby reaffirms, assumes and binds itself to
all of the obligations, duties, rights, covenants, terms and conditions that are
contained in the Subsidiary Guaranty.

        7.4    References to Credit Agreement.    Each reference in the Credit
Agreement to "this Agreement", "hereunder", "hereof", or words of like import,
and each reference to the Credit Agreement in any and all instruments or
documents delivered in connection therewith, shall be deemed to refer to the
Credit Agreement, as amended hereby.

        7.5    Expenses.    The Borrower shall pay all costs and expenses in
connection with the preparation of this First Amendment and other related Loan
Documents, including, without limitation, reasonable attorneys' fees and time
charges of attorneys who may be employees of the Lenders or any affiliate or
parent of the Lenders. The Borrower shall pay any and all stamp and other taxes,
UCC search fees, filing fees and other costs and expenses in connection with the
execution and delivery of this First Amendment and the other instruments and
documents to be delivered hereunder, and agrees to save the Lenders harmless
from and against any and all liabilities with respect to or resulting from any
delay in paying or omission to pay such costs and expenses.

        7.6    Counterparts.    This First Amendment may be executed in any
number of counterparts, all of which shall constitute one and the same
agreement.

4

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have executed this First
Amendment to Credit Agreement and Reaffirmation of Subsidiary Guaranty as of the
date first above written.

    QUIXOTE CORPORATION
A Delaware corporation, as Borrower
 
 
By:
/s/  DANIEL P. GOREY      

--------------------------------------------------------------------------------

      Name: Daniel P. Gorey
Title:    Vice President, Chief Financial Officer & Treasurer
 
 
 
Address: c/o Quixote Corporation
               One East Wacker Drive
               Chicago, Illinois 60601       Attention: Daniel P. Gorey
 
 
 
Telephone No.: (312) 467-6755
Facsimile No.: (312) 467-0197
 
 
QUIXOTE TRANSPORTATION SAFETY, INC.
TRANSAFE CORPORATION
ENERGY ABSORPTION SYSTEMS, INC.
ENERGY ABSORPTION SYSTEMS (AL) LLC
SURFACE SYSTEMS, INC.
NU-METRICS, INC.
HIGHWAY INFORMATION SYSTEMS, INC.
U. S. TRAFFIC CORPORATION
(formerly known as Green Light Acquisition Corporation)
VISION ACQUISITION CORPORATION (to be known as Peek Traffic Corporation), as
Guarantors
 
 
By:
/s/  LESLIE J. JEZUIT      

--------------------------------------------------------------------------------

      Name: Leslie J. Jezuit
Title:    President, Chief Executive Officer & Chairman
 
 
 
Address:c/o Quixote Corporation
               One East Wacker Drive
               Chicago, Illinois 60601       Attention: Leslie J. Jezuit
Telephone No.: (312) 467-6755
Facsimile No.: (312) 467-0197


5

--------------------------------------------------------------------------------


 
 
THE NORTHERN TRUST COMPANY, for Itself and,
As Agent for the Lenders
 
 
By:
/s/  ERIN G. SULLIVAN      

--------------------------------------------------------------------------------

      Name: Erin G. Sullivan
Title: Vice President
 
 
 
Address: The Northern Trust Company
               50 South LaSalle Street
               Chicago, Illinois 60675       Attention: Erin G. Sullivan
 
 
 
Telephone No.: (312) 557-7340
Facsimile No.: (312) 444-7028
 
 
LASALLE BANK NATIONAL ASSOCIATION
 
 
By:
/s/  STEPHANIE KLINE      

--------------------------------------------------------------------------------

      Name: Stephanie Kline
Title: Vice President
 
 
 
Address: LaSalle National Association
Attention: 135 South LaSalle Street
               Chicago, Illinois 60603
               Stephanie Kline
 
 
 
Telephone No.: (312) 904-2771
Facsimile No.: (312) 904-6546
 
 
HARRIS TRUST AND SAVINGS BANK
 
 
By:
/s/  DEREK R. COOK      

--------------------------------------------------------------------------------

      Name: Derek R. Cook
Title: Vice President       Address: Harris Trust and Savings Bank
               111 West Monroe Street
               Tenth Floor West
               Chicago, Illinois 60603       Attention: Derek R. Cook
 
 
 
Telephone No.: (312) 461-2246
Facsimile No.: (312) 293-4856

6

--------------------------------------------------------------------------------


 
 
NATIONAL CITY BANK OF MICHIGAN/ILLINOIS
 
 
By:
/s/  RICHARD H. AULT      

--------------------------------------------------------------------------------

      Name: Richard H. Ault
Title: Vice President       Address: National City Bank of Michigan/Illinois
               One North Franklin
               Suite 3000 Locator C-Lor-C1
               Chicago, Illinois 60606       Attention: Richard H. Ault
Telephone No.: (312) 384-4651
Facsimile No.: (312) 384-4666

7

--------------------------------------------------------------------------------




SUBSIDIARY GUARANTY


        GUARANTY, delivered as a counterpart by which the undersigned Vision
Acquisition Corporation becomes a Subsidiary Guarantor under that Subsidiary
Guaranty, dated as of May 16, 2003 (as amended, modified, restated and/or
supplemented from time to time, this "Guaranty"), made by each of the Subsidiary
Guarantors identified on the signature pages of this counterpart Subsidiary
Guaranty (each, as well as Vision Acquisition Corporation (to be known as Peek
Traffic Corporation), a "Subsidiary Guarantor" and, together the Subsidiary
Guarantors"). This counterpart shall be effective with respect to Vision
Acquisition Corporation as of December 9, 2003. Except as otherwise defined
herein, capitalized terms used herein and defined in the Credit Agreement (as
defined below) shall be used herein as therein defined.


W I T N E S S E T H:


        WHEREAS, Quixote Corporation (the "Borrower"), the lenders from time to
time party thereto (the "Lenders"), The Northern Trust Company, as
Administrative Agent (the "Agent") and Lender, and LaSalle Bank National
Association, as Co-Agent, have entered into a Credit Agreement, dated as of
May 16, 2003 (as amended, modified, restated and/or supplemented from time to
time, the "Credit Agreement"), providing for the making of Loans to, and the
issuance of, and participation in, Letters of Credit for the account of, the
Borrower, all as contemplated therein (the Lenders, each Issuing Lender, the
Agent, the Co-Agent, each other agent, herein collectively called the
"Lenders");

        WHEREAS, each Subsidiary Guarantor is a direct or indirect Subsidiary of
the Borrower;

        WHEREAS, it is a condition precedent to the making of Loans to, and the
issuance of, and participation in, Letters of Credit for the account of the
Borrower under the Credit Agreement that each Subsidiary Guarantor shall have
executed and delivered this Guaranty; and

        WHEREAS, each Subsidiary Guarantor will obtain benefits from the
incurrence of Loans by, and the issuance of, and participation in, Letters of
Credit for the account of, the Borrower under the Credit Agreement and,
accordingly, desires to execute this Guaranty in order to satisfy the condition
described in the preceding paragraph and to induce the Lenders to make Loans to
the Borrower and issue, and/or participate in, Letters of Credit for the account
of the Borrower;

        NOW, THEREFORE, in consideration of the foregoing and other benefits
accruing to each Subsidiary Guarantor, the receipt and sufficiency of which are
hereby acknowledged, each Subsidiary Guarantor hereby makes the following
representations and warranties to the Agent and Lenders and hereby covenants and
agrees with the Agent and each Lender as follows:

        1.     Each Subsidiary Guarantor, jointly and severally, irrevocably,
absolutely and unconditionally guarantees: (i) to the Agent, for the benefit of
the Lenders, the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of (x) the principal of, premium, if
any, and interest on the Notes issued by, and the Loans made to, the Borrower
under the Credit Agreement, and all reimbursement obligations and unpaid
drawings with respect to Letters of Credit and (y) all other obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code or other applicable bankruptcy or insolvency laws, would
become due), liabilities and indebtedness owing by the Borrower to the Lenders
under the Credit Agreement and each other Loan Document to which the Borrower is
a party (including, without limitation, indemnities, fees and interest thereon
(including, in each case, any interest accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
for in the Credit Agreement, whether or not such interest is an allowed claim in
any such proceeding), whether now existing or hereafter incurred under, arising
out of or in connection with the Credit Agreement and any such other Credit
Document and the due performance and compliance by the Borrower with all of the
terms, conditions and agreements contained in all such Loan Documents (all

8

--------------------------------------------------------------------------------


such principal, premium, interest, liabilities, indebtedness and obligations
being herein collectively called the "Guaranteed Obligations"). Each Subsidiary
Guarantor understands, agrees and confirms that the Agent, for the benefit of
the Lenders, may enforce this Guaranty up to the full amount of the Guaranteed
Obligations against such Subsidiary Guarantor without proceeding against any
other Subsidiary Guarantor, the Borrower, or under any other guaranty covering
all or a portion of the Guaranteed Obligations. This Guaranty shall constitute a
guaranty of payment and not of collection.

        2.     The liability of each Subsidiary Guarantor hereunder is primary,
absolute, joint and several, and unconditional and is exclusive and independent
of any security for or other guaranty of the indebtedness of the Borrower
whether executed by such Subsidiary Guarantor, any other Subsidiary Guarantor or
by any other party, and the liability of each Subsidiary Guarantor hereunder
shall not be affected or impaired by any circumstance or occurrence whatsoever,
including, without limitation: (i) any direction as to application of payment by
Borrower or by any other party other than the Agent, (ii) any other continuing
or other guaranty, undertaking or maximum liability of a Subsidiary Guarantor or
of any other party as to the Guaranteed Obligations, (iii) any payment on or in
reduction of any such other guaranty or undertaking, (iv) any dissolution,
termination or increase, decrease or change in personnel by Borrower, (v) any
payment made to any Lender on the indebtedness which any Lender repays to the
Borrower pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each Subsidiary Guarantor
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, (vi) any action or inaction by the Agent or any
Lender as contemplated in Section 5 hereof, (vii) any invalidity, irregularity
or unenforceability of all or any part of the Guaranteed Obligations or of any
security therefor or (viii) to the extent permitted by applicable law, any other
circumstances which might otherwise constitute a defense available to, or a
discharge of, the Borrower in respect of the Guaranteed Obligations or of any
Subsidiary Guarantor in respect of this Guaranty.

        3.     The obligations of each Subsidiary Guarantor hereunder are
independent of the obligations of any other Subsidiary Guarantor, any other
Subsidiary Guarantor, the Borrower and a separate action or actions may be
brought and prosecuted against each Subsidiary Guarantor whether or not action
is brought against any other Subsidiary Guarantor, any other Subsidiary
Guarantor, the Borrower and whether or not any other Subsidiary Guarantor, any
other Subsidiary Guarantor, the Borrower be joined in any such action or
actions. Each Subsidiary Guarantor waives, to the fullest extent permitted by
law, the benefits of any statute of limitations affecting its liability
hereunder or the enforcement thereof. Any payment by the Borrower or other
circumstance which operates to toll any statute of limitations as to the
Borrower shall operate to toll the statute of limitations as to each Subsidiary
Guarantor to the fullest extent permitted by law.

        4.     Each Subsidiary Guarantor hereby waives to the fullest extent
permitted by applicable law, notice of acceptance of this Guaranty and notice of
any liability to which it may apply, and waives promptness, diligence,
presentment, demand of payment, protest, notice of dishonor or nonpayment of any
such liabilities, suit or taking of other action by the Agent or any other
Lender against, and any other notice to, any party liable thereon (including
such Subsidiary Guarantor and the Borrower).

        5.     The Agent, on behalf of the Lenders, or the Lenders may at any
time and from time to time without the consent of, or notice to, any Subsidiary
Guarantor, without incurring responsibility to such Subsidiary Guarantor,
without impairing or releasing the obligations of such Subsidiary Guarantor
hereunder, upon or without any terms or conditions and in whole or in part:

        (i)    change the manner, place or terms of payment of, and/or change or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including any increase or decrease in the rate of
interest thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and the guaranty herein made shall apply to the
Guaranteed Obligations as so changed, extended, renewed, increased or altered;

9

--------------------------------------------------------------------------------

        (ii)   take and hold security for the payment of the Guaranteed
Obligations and/or sell, exchange, release, surrender, impair, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset there
against;

        (iii)  exercise or refrain from exercising any rights against the
Borrower or any Subsidiary thereof or otherwise act or refrain from acting;

        (iv)  settle or compromise any of the Guaranteed Obligations, any
security therefore or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of the Borrower to creditors of Borrower other than the Lenders;

        (v)   apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of the Borrower to the Lenders regardless of what
liabilities of the Borrower remain unpaid;

        (vi)  release or substitute any one or more endorsers, other Subsidiary
Guarantor, the Borrower or other obligors;

        (vii) consent to or waive any breach of, or any act, omission or default
under, any of the Loan Documents or any of the instruments or agreements
referred to therein, or otherwise amend, modify or supplement any of the Loan
Documents or any of such other instruments or agreements;

        (viii) act or fail to act in any manner referred to in this Guaranty
which may deprive such Subsidiary Guarantor of its right to subrogation against
the Borrower to recover full indemnity for any payments made pursuant to this
Guaranty; and/or

        (ix)  take any other action which could, under otherwise applicable
principles of common law, give rise to a legal or equitable discharge of any
Subsidiary Guarantor from its liabilities under this Guaranty.

        6.     No invalidity, irregularity or unenforceability of all or any
part of the Guaranteed Obligations or of any security therefore shall affect,
impair or be a defense to this Guaranty, and this Guaranty shall be primary,
absolute and unconditional notwithstanding the occurrence of any event or the
existence of any other circumstances which might constitute a legal or equitable
discharge of a surety or Subsidiary Guarantor except payment in full of the
Guaranteed Obligations.

        7.     This Guaranty is a continuing one and all liabilities to which it
applies or may apply under the terms hereof shall be conclusively presumed to
have been created in reliance hereon. No failure or delay on the part of the
Agent, on behalf of the Lenders, or any Lender in exercising any right, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein expressly specified are cumulative and
not exclusive of any rights or remedies which any Lender would otherwise have.
No notice to or demand on any Subsidiary Guarantor in any case shall entitle
such Subsidiary Guarantor to any other further notice or demand in similar or
other circumstances or constitute a waiver of the rights of any Lender to any
other or further action in any circumstances without notice or demand. It is not
necessary for the Agent or any Lender to inquire into the capacity or powers of
the Borrower or the officers, directors, partners or agents acting or purporting
to act on its or their behalf, and any indebtedness made or created in reliance
upon the professed exercise of such powers shall be guaranteed hereunder.

        8.     (a) Each Subsidiary Guarantor waives any right (except as shall
be required by applicable law and cannot be waived) to require the Agent or any
Lender to: (i) proceed against the Borrower, of the

10

--------------------------------------------------------------------------------


Guaranteed Obligations or any other party; (ii) proceed against or exhaust any
security held from the Borrower of the Guaranteed Obligations or any other
party; or (iii) pursue any other remedy in the Agent's or any Lender's power
whatsoever. Each Subsidiary Guarantor waives any defense based on or arising out
of any defense of the Borrower of the Guaranteed Obligations or any other party
other than payment in full of the Guaranteed Obligations, including, without
limitation, any defense based on or arising out of the disability of the
Borrower of the Guaranteed Obligations or any other party, or the
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower other
than payment in full of the Guaranteed Obligations in cash.

        (b)   Each Subsidiary Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower's financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks which such Subsidiary
Guarantor assumes and incurs hereunder, and agrees that the Agent or any Lender
shall have no duty to advise any Subsidiary Guarantor of information known to
them regarding such circumstances or risks.

        (c)   Until such time as the Guaranteed Obligations have been paid in
full in cash, each Subsidiary Guarantor hereby waives all contractual,
statutory, common law or other rights of reimbursement, contribution or
indemnity from the Borrower, which it may at any time otherwise, have as a
result of this Guaranty.

        9.     In order to induce the Lenders to make Loans to, and issue
Letters of Credit for the account of, the Borrower pursuant to the Credit
Agreement, Subsidiary Guarantor represents, warrants and covenants that:

        (a)   such Subsidiary Guarantor (i) is a duly organized and validly
existing corporation, partnership or limited liability company, as the case may
be, in good standing under the laws of the jurisdiction of its organization,
(ii) has the power and authority to own its property and assets and to transact
the business in which it is engaged and presently proposes to engage and
(iii) is duly qualified and is authorized to do business and is in good standing
in all jurisdictions where it is required to be so qualified except for failures
to be so qualified which, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect;

        (b)   such Subsidiary Guarantor has the power and authority to execute,
deliver and perform this Guaranty and each other Loan Document (such term, for
purposes of this Guaranty, to mean each Loan Document (as defined in the Credit
Agreement) to which it is a party) and has taken all necessary action to
authorize the execution, delivery and performance by it of each such Loan
Document;

        (c)   such Subsidiary Guarantor has duly executed and delivered this
Guaranty and each other Loan Document to which it is a party, and each such Loan
Document constitutes the legal, valid and binding obligation of such Subsidiary
Guarantor enforceable against such Subsidiary Guarantor in accordance with its
terms, except to the extent that the enforceability hereof or thereof may be
limited by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws generally affecting creditors'
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law);

        (d)   neither the execution, delivery or performance by such Subsidiary
Guarantor of this Guaranty or any other Loan Document to which it is a party,
nor compliance by it with the terms and provisions hereof and thereof nor the
consummation of the transactions contemplated therein: (i) will contravene any
material provision of any applicable law, statute, rule or regulation, or any
applicable order, writ, injunction or decree of any court or governmental
instrumentality applicable to the Subsidiary Guarantors, (ii) will conflict or
be inconsistent with or result in any breach of,

11

--------------------------------------------------------------------------------




any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the material properties or assets of such
Subsidiary Guarantor or any of its Subsidiaries pursuant to the terms of any
indenture, mortgage, deed of trust, credit agreement or loan agreement or any
other material agreement, contract or other instrument to which such Subsidiary
Guarantor or any of its Subsidiaries is a party or by which it or any of its
material properties or assets is bound or to which it may be subject except any
conflict, inconsistency or breach which individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect or (iii) will
violate any provision of the certificate or articles of incorporation, by-laws,
certificate of partnership, partnership agreement, certificate of formation or
limited liability company agreement (or equivalent organizational documents), as
the case may be, of such Subsidiary Guarantor or any of its Subsidiaries;

        (e)   no order, consent, approval, license, authorization or validation
of, or filing, recording or registration with (except as have been obtained or
made prior to the date when required and which remain in full force and effect),
or exemption by, any governmental or public body or authority, or any
subdivision thereof, is required with respect to such Subsidiary Guarantor to
authorize, or is required by such Subsidiary Guarantor in connection with,
(i) the execution, delivery and performance of this Guaranty or any other Loan
Document to which such Subsidiary Guarantor is a party, or (ii) the legality,
validity, binding effect or enforceability of this Guaranty or any other Loan
Document to which such Subsidiary Guarantor is a party; and

        (f)    there are no actions, suits or proceedings pending or, to the
knowledge of such Subsidiary Guarantor, threatened (i) with respect to this
Guaranty or any other Loan Document to which such Subsidiary Guarantor is a
party, or (ii) which is, or could reasonably be expected to have, a Material
Adverse Effect.

        10.   Each Subsidiary Guarantor covenants and agrees that on and after
the date hereof and until the termination of the Credit Agreement, no Note or
Letter of Credit remains outstanding and all other Guaranteed Obligations have
been paid in full, such Subsidiary Guarantor shall use all reasonable efforts to
take, or will use all reasonable efforts in the exercise of its business
judgment to refrain from taking, as the case may be, all actions that are
necessary to be taken or not taken so that no violation of any provision,
covenant or agreement contained in Section VII of the Credit Agreement, and so
that no Event of Default, is caused by the actions of such Subsidiary Guarantor
or any of its Subsidiaries.

        11.   The Subsidiary Guarantors hereby jointly and severally agree to
pay all out-of-pocket costs and expenses of the Agent and each Lender in
connection with the enforcement of this Guaranty and the protection of such
Agent or any Lender's rights hereunder, and in connection with any amendment,
waiver or consent relating hereto (including, without limitation, the reasonable
fees and disbursements of counsel employed by the Agents or any of the Lenders).

        12.   This Guaranty shall be binding upon each Subsidiary Guarantor and
its successors and assigns and shall inure to the benefit of the Agent and each
Lender and their successors and assigns.

        13.   Neither this Guaranty nor any provision hereof may be changed,
waived, discharged or terminated in any manner whatsoever unless in writing duly
signed by the Agent (with the consent of the Required Lenders (or, to the extent
required by Section 9.3 of the Credit Agreement, all of the Lenders) at all
times prior to the time at which all Guaranteed Obligations have been paid in
full, and each Subsidiary Guarantor directly affected thereby (it being
understood that the addition or release of any Subsidiary Guarantor hereunder
shall not constitute a change, waiver, discharge or termination affecting any
Subsidiary Guarantor other than the Subsidiary Guarantors so added or released).

12

--------------------------------------------------------------------------------


        14.   Each Subsidiary Guarantor acknowledges that an executed (or
conformed) copy of each of the Loan Documents has been made available to its
principal executive officers and such officers are satisfied with the contents
thereof.

        15.   In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Default (such term to mean and
include any "Unmatured Default" as defined in the Credit Agreement and shall in
any event, include, without limitation, any payment default on any of the
Guaranteed Obligations continuing after any applicable grace period), the Agent
and each Lender is hereby authorized at any time or from time to time, without
notice to any Subsidiary Guarantor or to any other Person, any such notice being
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other indebtedness at any time held or owing by
such Lender to or for the credit or the account of such Subsidiary Guarantor,
against and on account of the obligations and liabilities of such Subsidiary
Guarantor to such Agent or Lender under this Guaranty, irrespective of whether
or not such Agent or Lender shall have made any demand hereunder and although
said obligations, liabilities, deposits or claims, or any of them, shall be
contingent or unmatured.

        16.   All notices, requests, demands or other communications pursuant
hereto shall be sent or delivered by mail, telegraph, telex, telecopy, cable or
courier service and all such notices and communications shall, when mailed,
telegraphed, telexed, telecopied, or cabled or sent by overnight courier, be
effective when deposited in the mails, delivered to the telegraph company, cable
company or overnight courier, as the case may be, or sent by telex or
telecopier, except that notices and communications to the Agent or any
Subsidiary Guarantor shall not be effective until received by the Agent or such
Subsidiary Guarantor, as the case may be. All notices and other communications
shall be in writing and addressed to such party at (i) in the case of the Agent
or any Lender, as provided in the Credit Agreement, and (ii) in the case of any
Subsidiary Guarantor, at its address or facsimile number set forth opposite its
signature below or in any case at such other address or telefax number as any of
the Persons listed above may hereafter notify the others in writing.

        17.   If claim is ever made upon any Agent or Lender for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such Agent or Lender or any of its
property or (ii) any settlement or compromise of any such claim effected by such
Lender with any such claimant (including the Borrower), then and in such event
each Subsidiary Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding upon such Subsidiary Guarantor,
notwithstanding any revocation hereof or the cancellation of any Note or other
instrument evidencing any liability of any Borrower, and such Subsidiary
Guarantor shall be and remain liable to such Agent and Lender hereunder for the
amount so repaid or recovered to the same extent as if such amount had never
originally been received by any such Agent and Lender.

        18.   (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF ILLINOIS, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF COOK. ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF ILLINOIS OR OF THE UNITED
STATES FOR THE NORTHERN DISTRICT OF ILLINOIS, IN EACH CASE WHICH ARE LOCATED IN
THE COUNTY OF COOK AND, BY EXECUTION AND DELIVERY OF THIS GUARANTY, EACH
SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFOREMENTIONED
COURTS. EACH SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND
EMPOWERS THE BORROWER AS ITS DESIGNEE, APPOINTEE AND

13

--------------------------------------------------------------------------------


AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT
OF THE PROPERTY OF EACH SUBSIDIARY GUARANTOR, SERVICE OF ANY AND ALL LEGAL
PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION
OR PROCEEDING, AND THE BORROWER HEREBY ACCEPTS SUCH DESIGNATION, APPOINTMENT AND
EMPOWERMENT FOR ITSELF AND EACH SUBSIDIARY GUARANTOR. EACH SUBSIDIARY GUARANTOR
HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL
JURISDICTION OVER SUCH SUBSIDIARY GUARANTOR, AND AGREES NOT TO PLEAD OR CLAIM IN
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER CREDIT
DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS THAT SUCH COURTS LACK
PERSONAL JURISDICTION OVER SUCH SUBSIDIARY GUARANTOR. EACH SUBSIDIARY GUARANTOR
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ANY SUCH SUBSIDIARY
GUARANTOR AT ITS ADDRESS FOR NOTICES AS PROVIDED IN SECTION 18 ABOVE, SUCH
SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH SUBSIDIARY
GUARANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SUCH
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE IF IN CONFORMITY WITH
THE FOREGOING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE AGENT UNDER THIS
GUARANTY, OR ANY LENDER, TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY SUBSIDIARY
GUARANTOR IN ANY OTHER JURISDICTION.

        (b)   EACH SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE
AFOREMENTIONED ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
GUARANTY OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

        (c)   EACH OF THE PARTIES TO THIS GUARANTY HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS GUARANTY, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

        19.   All payments made by any Subsidiary Guarantor hereunder will be
made without setoff, counterclaim or other defense and on the same basis as
payments are made by the Borrower under Section 2 of the Credit Agreement.

        20.   This Guaranty may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Agent.

        21.   It is understood and agreed that any Subsidiary that is required
to execute a counterpart of this Guaranty after the date hereof pursuant to the
terms of the Credit Agreement shall become a

14

--------------------------------------------------------------------------------


Subsidiary Guarantor hereunder by executing a counterpart hereof and delivering
the same to the Agent.

        22.   Notwithstanding anything else to the contrary in this Guaranty,
Agent, on behalf of the Lenders, agrees that this Guaranty may be enforced only
by the action of the Agent acting upon the instructions of the Required Lenders
(or, after the date on which all Guaranteed Obligations have been paid in full)
and that no other Lender shall have any right individually to seek to enforce or
to enforce this Guaranty, it being understood and agreed that such rights and
remedies may be exercised by the Agent, for the benefit of the Lenders upon the
terms of this Guaranty and the Loan Documents. The Agent on behalf of the
Lenders further agrees that this Guaranty may not be enforced against any
director, manager, member, trustee, officer, employee, partner, stockholder or
other holder of equity interests of any Subsidiary Guarantor (except to the
extent such holder of equity interests is also a Subsidiary Guarantor
hereunder). It is understood that the agreement in this Section 22 is among and
solely for the benefit of the Lenders and that if the Required Lenders so direct
(without requiring the consent of any Subsidiary Guarantor), this Guaranty may
be directly enforced by any Lender.

        23.   This Guaranty and any obligations of any Guaranty hereunder shall
terminate on the termination of the Revolving Loan Commitment and Term Loan
Commitment and payment in full of all Guaranteed Obligations; provided that all
indemnities set forth herein shall survive any such termination.

*    *    *

15

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each Subsidiary Guarantor has caused this Guaranty
to be executed and delivered as of the date first above written.

  QUIXOTE TRANSPORTATION SAFETY, INC
 
By:
 
/s/  LESLIE J. JEZUIT      

--------------------------------------------------------------------------------

      Name: Leslie J. Jezuit       Title:    President, Chief Executive Officer
and Chairman       Address: c/o Quixote Corporation
               One East Wacker Drive
               Chicago, Illinois 60601       Telephone No.: (312) 467-6755
Facsimile No.: (312) 467-0197
Attention: President
 
TRANSAFE CORPORATION
 
By:
 
/s/  LESLIE J. JEZUIT      

--------------------------------------------------------------------------------

      Name: Leslie J. Jezuit
Title:    President, Chief Executive Officer and Chairman       Address: c/o
Quixote Corporation
               One East Wacker Drive
               Chicago, Illinois 60601
Telephone No.: (312) 467-6755
Facsimile No.: (312) 467-0197
Attention: President
 
ENERGY ABSORPTION SYSTEMS, INC.
 
By:
 
/s/  LESLIE J. JEZUIT      

--------------------------------------------------------------------------------

      Name: Leslie J. Jezuit
Title:    President, Chief Executive Officer and Chairman       Address: c/o
Quixote Corporation
               One East Wacker Drive
               Chicago, Illinois 60601       Telephone No.: (312) 467-6755
Facsimile No.: (312) 467-0197
Attention: President
 
ENERGY ABSORPTION SYSTEMS (AL) LLC
 
By:
 
/s/  LESLIE J. JEZUIT      

--------------------------------------------------------------------------------

      Name: Leslie J. Jezuit
Title:    President, Chief Executive Officer and Chairman       Address: c/o
Quixote Corporation
               One East Wacker Drive
               Chicago, Illinois 60601       Telephone No.: (312) 467-6755
Facsimile No.: (312) 467-0197
Attention: President

16

--------------------------------------------------------------------------------


 
SURFACE SYSTEMS,INC.
 
By:
 
/s/  LESLIE J. JEZUIT      

--------------------------------------------------------------------------------

      Name: Leslie J. Jezuit
Title:    President, Chief Executive Officer and Chairman       Address: c/o
Quixote Corporation
               One East Wacker Drive
               Chicago, Illinois 60601
Telephone No.: (312) 467-6755
Facsimile No.: (312) 467-0197
Attention: President
 
NU-METRICS, INC.
 
By:
 
/s/  LESLIE J. JEZUIT      

--------------------------------------------------------------------------------

      Name: Leslie J. Jezuit
Title:    President, Chief Executive Officer and Chairman       Address: c/o
Quixote Corporation
               One East Wacker Drive
               Chicago, Illinois 60601       Telephone No.: (312) 467-6755
Facsimile No.: (312) 467-0197
Attention: President
 
HIGHWAY INFORMATION SYSTEMS, INC.
 
By:
 
/s/  LESLIE J. JEZUIT      

--------------------------------------------------------------------------------

      Name: Leslie J. Jezuit
Title:    President, Chief Executive Officer and Chairman       Address: c/o
Quixote Corporation
               One East Wacker Drive
               Chicago, Illinois 60601       Telephone No.: (312) 467-6755
Facsimile No.: (312) 467-0197
Attention: President
 
GREEN LIGHT ACQUISITION CORPORATION
 
By:
 
/s/  LESLIE J. JEZUIT      

--------------------------------------------------------------------------------

      Name: Leslie J. Jezuit
Title:    President, Chief Executive Officer and Chairman       Address: c/o
Quixote Corporation
               One East Wacker Drive
               Chicago, Illinois 60601       Telephone No.: (312) 467-6755
Facsimile No.: (312) 467-0197
Attention: President

17

--------------------------------------------------------------------------------

(Counterpart Signature Page)

        This counterpart signature page is executed and delivered by the
undersigned effective as of December 9, 2003.


 
VISION ACQUISITION CORPORATION
(to be known as Peek Traffic Corporation)
 
By:
/s/  LESLIE J. JEZUIT      

--------------------------------------------------------------------------------

  Name: Leslie J. Jezuit
Title:   President, Chief Executive Officer and Chairman


 
Address:
c/o Quixote Corporation
One East Wacker Drive
Chicago, Illinois 60601   Telephone No.: (312) 467-6755   Facsimile No.: (312)
467-0197   Attention: President

18

--------------------------------------------------------------------------------

Accepted and Agreed to:

THE NORTHERN TRUST COMPANY,
as Administrative Agent for the Lenders


By:
/s/  ERIN G. SULLIVAN      

--------------------------------------------------------------------------------


 
Name: Erin G. Sullivan
Title:   Vice President
 

19

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



FIRST AMENDMENT TO CREDIT AGREEMENT AND REAFFIRMATION OF SUBSIDIARY GUARANTY
SUBSIDIARY GUARANTY
W I T N E S S E T H
